         Case 9:21-cv-00044-DLC Document 3 Filed 04/09/21 Page 1 of 2



Martin Rogers
Jesse Kodadek
Jennifer Shannon
WORDEN THANE P.C.
321 W. Broadway St., Ste. 300
Missoula, MT 59802
(406) 721-3400
mrogers@wordenthane.com
jkodadek@wordenthane.com
jshannon@wordenthane.com

      Attorneys for Plaintiff




                     IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA, MISSOULA DIVISION



CAITLIN WILLIAMS, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS SIMILARLY
SITUATED,

                    Plaintiff,                 Cause No.: 9:21-cv-00044-DLC

                    v.
                                                 NOTICE OF RELATED CASE
NURTURE, INC.; JOHN DOES 1-50; AND
ABC BUSINESSES 1-20,

                    Defendants.


      Plaintiff Caitlin Williams, individually and on behalf of all others similarly

situated, notifies the Court that this case should be assigned to MDL No.: 2997, In

re: Baby Food Marketing, Sales Practices and Products Liability Lit.


                          NOTICE OF RELATED CASE—PAGE 1
Case 9:21-cv-00044-DLC Document 3 Filed 04/09/21 Page 2 of 2




                             WORDEN THANE P.C.
                             Attorneys for Plaintiff


                             /s/ Martin Rogers
                             Martin Rogers




               NOTICE OF RELATED CASE—PAGE 2
